Citation Nr: 1231333	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-37 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether the character of the appellant's discharge from military service constitutes a bar to Department of Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The appellant had active duty service from May 1989 to September 1991.  The appellant's Form DD 214 lists his discharge for that period as under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and a left shoulder disorder and a June 2006 administrative decision by RO, which found that the appellant's character of discharge constituted a bar to VA benefits.  The appellant timely appealed those issues.

The appellant testified at a Board hearing before one of the undersigned Veterans Law Judges in July 2010; a transcript of that hearing is associated with the claims file.  Following that hearing, the Veterans Law Judge who held that hearing remanded the two service connection claims as intertwined with the character of discharge issue, which VA had a duty to issue a statement of the case for under Manlincon v. West, 12 Vet. App. 238 (1999).  Such statement of the case was issued in October 2010.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The appellant asked for another hearing before the Board as to that character of discharge issue.  That second hearing was held before another of the undersigned Veterans Law Judges in July 2011; a transcript of that hearing is also associated with the claims file.  That Veterans Law Judge took testimony as to the above service connection issues, as well as the character of discharge issue.

The Board sent the appellant a letter in September 2011 notifying him of his right to a hearing before a third Veterans Law Judge as to the above service connection issues, in compliance with Arneson v Shinseki, 24 Vet. App. 379 (2011).  That letter notified that the appellant had 30 days to respond to that letter; the time period for response has expired at this time and no response has been received from the appellant.  The Board, therefore, will proceed to appellate review of the claims without the benefit of a hearing before a third Veterans Law Judge.

The issue of the appellant's character of discharge is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board notes that the two service connection issues on appeal at this time are inextricably intertwined with the character of discharge issue.  Accordingly, any decision made by the Board as to the service connection issues would be premature at this time, and the Board will defer action on those issues until the development of the character of discharge issue, as noted below, is completed.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


REMAND

During the appellant's July 2011 hearing, he stated that the incident during service occurred at the Polks Housing complex at Fort Hood, and that the complaint was investigated by the military, not civilian, police.  No military police records or investigation documents appear in the record or in the appellant's service personnel records, nor does it appear that attempts to obtain those documents have been made.  Thus, on remand, such attempts to obtain those documents should be made and those documents associated with the claims file if obtained.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

The appellant also stated in his hearing that he had previously applied to have his discharge status upgraded by a Department of Defense discharge review board approximately 4 years prior to his July 2011 hearing, and that he was going to file again at the conclusion of the hearing.  Thus, on remand, the RO should contact the appropriate sources and obtain any documents relevant to any discharge review board that may have occurred, or that may currently be in progress.  See Id.

Accordingly, the case is REMANDED for the following action:

1.  Through appropriate sources, attempt to obtain any relevant military police reports or investigation documents related to the appellant's incident in April 1991, leading to his discharge.  Those documents should be associated with the claims file.  If a negative response for any such records is received and further attempts to obtain those documents would be futile, the appellant should be so informed and such should be annotated in the claims file.

2.  Obtain any relevant records from the Department of Defense Discharge Review Board that may pertain to the appellant's attempts to upgrade his discharge under conditions other than honorable.  Those documents should be associated with the claims file.  If a negative response for any such records is received and further attempts to obtain those documents would be futile, the appellant should be so informed and such should be annotated in the claims file.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the appellant's character of discharge claim, as well as the intertwined service connection claims.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________               ______________________________
                 L. HOWELL		   THOMAS J. DANNAHER
            Veterans Law Judge, 		        Veterans Law Judge,
      Board of Veterans' Appeals		   Board of Veterans' Appeals



____________________________________
D. C. Spickler
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


